PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Song et al.
Application No. 16/673,055
Filed: 4 Nov 2019
For: TRANSGENIC PLANTS PRODUCED WITH A K-DOMAIN, AND METHODS AND EXPRESSION CASSETTES RELATED THERETO
:
:
:
:	DECISION ON REQUEST
:                 FOR REFUND
:
:



This is a decision on the request for refund filed August 27, 2020 and supplemental petition filed August 28, 2020.  

The request is DISMISSED.

Applicant filed the above request for refund of $1,000 and states in part that “the following information and in response to the Decision on Petition issued by the United States Patent and Trademark Office (USPTO). . . in response to the Petition for Revival of Abandoned Application filed by Applicant . . . Applicant is requesting a refund pursuant to 37 CFR§ 181”.  

A review of the Office records for the above-identified application show that a Petition under 
37 CFR 1.137(a) was filed on June 30, 2020, along with the petition fee of ($1,000).  The petition was granted on August 21, 2020. 

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).





37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 

Furthermore, MPEP 711.03 (c) states that:

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137(a).  See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137(a) is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137(a) lacking the requisite petition fee. 

In view of the above, the request for refund is dismissed. The payment of the fee automatically was due, by statute, when petitioner presented, rightly, or wrongly, the Petition for Revival of an Application Abandoned Unintentionally under 37 CFR 1.137(a).  A change of purpose after the payment of a fee will not entitle a party to a refund of such fee.  

It should be noted that the extension of time fee in the amount of $1,500 was previously refunded to petitioner’s credit card on August 19, 2020.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions